Title: Memorandum from John Barnes, 9 December 1801
From: Barnes, John
To: Jefferson, Thomas


          
            [9 Dec. 1801]
          
          
            
              Memdm. from this statemt. if Correct—
               
               
               
            
            
              Exclusive of the within Balance
               
               
              $1656.72.
            
            
              M Lewis Note of the 9th: Novr.— a 60 days become payble: 10 Jany
              }
              for
              1000.
            
            
               
               
               
              2656.72.
            
            
              To meet which, the Compensation due 4th. Jany. recevable 7th Jany
              }
              for
              2000
            
            
              leaves still a balce
               
              of
              $ 656.72.
            
          
          of course J.B. have placed $1800 Mr S. to your debit for the present—and in the Course of the present Mo must Venture on another discount at B. of C.—ML: for another $2000
          If you have any considerable payment—could not the person payable to a., be induced to drawn on me at 30—or 60 days—sight which is Usualy done—would aid your paymts. considerably—
        